

Exhibit 10.23


Contract No: 20091203-a


Henan Shuncheng Group Coal Coke Co., Ltd

Agreement of Iron Parts for Protecting
 
2*65 Holes 5.5m Stamping-charging Coal Coke Oven

Party A: Henan Shuncheng Group Coal Coke Co., Ltd
Party B: Shandong Zibo Rumo Iron Co., Ltd
Signing at: Tongye Town, Anyang County, Henan Province
Date: 3rd November, 2009
 
Party A: Henan Shuncheng Group Coal Coke Co., Ltd
Party B: Shandong Zibo Rumo Iron Co Ltd

 
 

--------------------------------------------------------------------------------

 

Party A intends to construct a 2*65 holes 5.5m stamping-charging coal coke oven
of which the model is JN5555F. The coking chamber height of the coke oven is
5.5m while the length is 550mm. The heating method is by use of recuperative
heating oven. After an open bidding proceeding and friendly negotiation, both
Parties reach a consensus of the following agreements:


1.
Total Payment, Name, Quantity, Material and Tonnage of the Product

 
A.
The total quantity of iron parts for protecting oven of which the model is 2*65
holes 5.5m is 7 and the total tonnage is 3094.48tons. The total payment of the
Product is 23370844.80yuan.

In CAPITAL: TWENTY THREE MILLION THREE HUNDRED AND SEVENTY THOUSAND EIGHT
HUNDRED AND FOURTY FOUR POINT EIGHT YUAN
 
B.
Details of the name, model, quantity, material and weight of the Product under
this Agreement have been attached as Appendix I.

 
C.
Party B shall provide the Product to Party A in accordance with the technical
drawing and relevant graphical standard by Taiyuan Jiatai Chemical of Coal
Processing Design and Development Co., Ltd. and the Technical Agreement signed
by both Parties (see Appendix II).

 
D.
Party B shall provide the quality certificate of the Product and wholly
documents including drawing, technical information, inspection certificate,
fitting and using instruction revised and confirmed by both Parties during the
manufacturing proceeding.

 
E.
The aforementioned total payment shall include fees of manufacturing,
inspecting, packing, taxes (written by hand, VAT invoice of 17%), insurances,
and fees for providing drawing and information of Party A. Party B shall provide
the necessary after-sales services to Party A for free. The unload work of the
Product shall be borne by Party A after the arrival of the Product.

 
F.
The detailed price hereof shall be deemed as fixed and inalterable under this
Agreement. After the effectiveness of this Agreement, the both Parties shall not
alter such detailed price for any reason. The quantity of certain type of the
Product can be adjusted in accordance with the design plan, while the price
shall be executed according to the detailed price under Appendix I. Only in case
that dust-removing housing has been altered into accessory to U-type gas-guide
burning car, the unit price of such item is adjusted to 9300yuan/ton.

 
G.
The calculated weight of the Product shall be fixed in accordance with the
weight specified by the drawing paper confirmed by both Parties.


 
 

--------------------------------------------------------------------------------

 

2.
The Payment and Settlement Methods of the Product

 
A.
Party A shall deliver acceptance bills in accordance with performance process
and the instruction of this Agreement to Party B, which means:

 
i.
After paying an advanced payment equal to 20% of total payment by Party A within
10 days after signing this Agreement, the Agreement enters into effect;

 
ii.
After initial examination and acceptance of the Product before dispatch, Party A
pays an amount of 40% of the current batch payment;

 
iii.
Within 30 days after installation and debugging of the Product, Party A pays
another amount of 30% of the current batch payment;

 
iv.
The last 10% of the total payment shall be reserved by Party A as the
quality assurance bond. After one year without quality issues in connection with
the Product, Party A shall pay the last 10% of the total payment in a lump sum
within 1 month to Party B.

3.
Technical Conditions

 
A.
Party B shall manufacture and produce iron parts for oven protection in
accordance with the Technical Agreement signed by both Parties and the
technically examined and approved drawing paper.

 
B.
The Technical Agreement shall have the same effect with this Agreement and be
treated as one of the acceptance standards.

4.
Delivery and Acceptance

 
A.
Place: the Product shall be delivered to the construction site and storage for
coke oven project of Henan Shuncheng Group Coal Coke Co., Ltd;

 
B.
Time: the 65 holes iron parts for oven protection of No.8 coke oven shall be
delivered before 10th May, 2010; the 65 holes iron parts for oven protection of
No.9 coke oven shall be delivered before 30th June, 2010. The items which may be
affected by the proceeding of civil engineering like flue bent pipe shall be
delivered within 45 days after this Agreement taking effective. Every one-day
delay delivery of Party B shall be charged a cumulative penalty at an amount of
5000yuan.

 
C.
In case of failing to do the payment under this Agreement, Party A shall pay a
fine for delaying payment. At the same time, the equipment delivery period shall
be extended accordingly.

 
D.
The packaging of the Product shall be executed under the relevant national laws
and regulations. Party B shall guarantee the perfect condition of the Product
when arrival, otherwise, Party B shall be responsible for any loss caused by
such reason.

 
E.
Party B shall notify the delivery date to Party A by fax 24 hours before such
delivery date. After arrival of the Product, Party A shall notify Party B
promptly for the arrival and Party B shall send representatives for joint
inspection and acceptance with Party A within 5 days. Party B shall attach the
detailed list of the Product as of delivery for satisfying the requirement of
inspection and acceptance. In case that Party B fails to send representatives
within 5 days, it shall be deemed as that Party B agrees with the inspection and
acceptance result made by Party A.


 
 

--------------------------------------------------------------------------------

 

 
F.
Party B shall be responsible for indemnification and settlement for any
shortage, damage or other unconformity with this Agreement or quality issues
found at inspection and acceptance proceedings. Any shortage, damage or destroy
caused by Party A for its insufficient safekeeping conducts. In such case, Party
B is obligated to assist Party A for solving the problems and fees shall be
borne by Party A.

5.
Quality and Guarantee of the Product

 
A.
During the manufacture proceeding of the Product, Party A has the right to send
representatives for supervision. Party B shall provide food and accommodation
conveniences and the fees caused shall be borne by Party A. Party B shall
provide the integrated schedule diagram, current month and following month
schedule to Party B. The supervision work by Party A shall not exempt Party B
from quality issues.

 
B.
Party B shall invite Party A 7 days before the joint temporary assembly
inspection of iron part for oven protection in accordance with the Technical
Agreement.

 
C.
The Process technology performance, quality standard, examining method,
acceptance standard and guarantee guideline shall be in accordance with the
Technical Agreement and the approved drawing paper after joint trial.

 
D.
Party B shall provide the certificate of competency of the Product as the
foundation of acceptance. For bought-in accessories, Party B shall also offer
the product description and ex-work certificate of competency.

 
E.
For the component problems relating to techniques, delivery, manufacture of
Party B, Party B shall be responsible for repairing, alternation or return of
such components, no matter they are self-made components or bought-in components
by Party B. However, Party A shall provide active assistance. Party B shall also
be responsible for any loss Party A may suffer.

 
F.
Party A shall provide food and accommodation conditions for the Party B’s
representatives and the fees caused shall be borne by Party B.

 
G.
The quality warranty period shall be 12 months after operation of every coke
oven.

 
H.
During the term of the Product manufacturing, in case the technical alternation
occurs, such alternation shall be confirmed by both Party A and Taiyuan Jiatai
Chemical of Coal Processing Design and Development Co., Ltd. The alternation
shall not decrease the performance and technical level of the equipment. Once
the technical alternation has been confirmed by aforementioned parties, the
confirmation document shall be deemed as the contingent drawing document and
acceptance foundation.

6.
Dispute Resolution

 
A.
Parties hereto may revise or supplement matters not mentioned herein through
negotiation. Any dispute arising from or in connection with this Agreement shall
be submitted to the court at the place where this Agreement is executed.


 
 

--------------------------------------------------------------------------------

 

7.
The Effectiveness of the Agreement and others

 
A.
This Agreement shall come into effect after signed / sealed by both Parties and
Party B receives the advanced payment from Party A.

 
B.
Both Parties shall keep confidentiality of the price and patent right under this
Agreement during the term of manufacture.

 
C.
Technical Agreement is a part of this Agreement and has the same legal effect to
this Agreement.

 
D.
Any amendment or supplement shall be made in written and comes into effect after
being confirmed by both Parties. The confirmed amendment and supplement shall be
treated as part of this Agreement.

 
E.
The duration of this Agreement is from the effectiveness of this Agreement to
the full performance of all responsibilities under this Agreement.

 
F.
The place of signing this Agreement is the location of Party A.

 
G.
This Agreement is in 6 copies and 3 for each Party. Every copy shall have the
same legal effect.



Party A: Henan Shuncheng Group Coal Coke Co., Ltd
(Seal)
Legal Representative:  /s/ Wang Xinshun
Address: Tongye Town, Anyang County, Henan Province
Tel:
Fax:
Postcode:
Bank Information:
Account Number:
Tax Number:


Party B: Shandong Zibo Rumo Iron Co., Ltd
Seal
Legal Representative:  /s/ Zhang Yuecheng
Authorized Representative:  /s/ Zhang Zhiqiang
Address: Tangshan Town, Huantai County, Zibo City, Shandong Province
Tel: 0533-8511125
Fax: 0533-8511125, 8510473
Postcode: 256401
Bank Information: Tangshan Office, Huantai Sub-branch, Agricultural Bank of
China

 
 

--------------------------------------------------------------------------------

 

Account Number:
Tax Number: 37032116441703X


3rd Dec, 2009 at Anyang County

 
 

--------------------------------------------------------------------------------

 

Appendix I


Orders Inventory of Protection Iron Parts for 2*65 Holes and 5.5 Meters
Stamping-charging Coke Oven of Henan Shuncheng Group Coal Coke Co., Ltd (
Shandong Zibo Rumo Iron Group )
 

   
Equipment
 
Equipment Name &
Detailed
 
Model or
             
Weight ( t )
     
Unit
Price
 
Total Price
   
No
 
NO.
 
Specification
 
Drawing NO.
 
Material
 
Unit
 
Quantity
 
Unit
 
Total
 
RMB/t
 
( RMB )
 
Spares
1
     
Oven Port
 
JT5555D SB 09
 
RUT340
Q235-A
Stainless Steel etc.
 
Piece
 
130*1+3=133
 
3.97
 
528.01
 
7600
 
4012876.00
                                                 
2
     
Oven Frame
 
JT5555D SB 09
 
RUT340
 
Piece
 
130*1+3=133
 
2.31
 
307.23
 
7600
 
2334948.00
                                                 
3
     
Guard Board
 
JT5555D SB 09
 
RUT340
 
Piece
 
132*1+1=133
 
3.57
 
474.81
 
7600
 
3608556.00
                                                 
4
     
Inbuilt Iron Parts, Dedusting Housing and Lid; Pending
 
JT5555D SB 46
 
RUT340
 
set
 
1
     
43.47
 
8000
 
347760.00
                                                 
5
     
Crossover Main, Valve Body, Water Tight Lid;
Pending
 
JT555D SB 25
 
Composite
 
set
 
65*1+3=68
 
1.41
 
95.88
 
8380
 
803474.40
                                                 
6
     
Operation Board Laying Casting Iron Plate
 
JT555D GY-1200
 
HT150
 
set
 
1
 
72
 
72
 
5800
 
417600.00
                                                 
7
     
Gas-guide Burning Car Railroad Shoe
 
JT555D GY-1200
 
HT150
 
piece
 
134*1+2=136
 
pending 0.19
 
25.84
 
6200
 
160208.00
                                                         
8#Coke Oven Total
                     
1547.24
     
11685422.40
                                                         
9#Coke Oven Total
                     
1547.24
     
11685422.40
                                                   
  
 
  
Two Base Coke Oven Total
  
 
  
     
  
 
  
 
  
3094.48
  
 
  
23370844.80
  
 



Responsible person of Party A:    [signatures]


Responsible person of Party B:  /s/ Zhang Zhiqiang’s  [company seal]
December 3, 2009

 
 

--------------------------------------------------------------------------------

 

Appendix II


2*65 Holes and 5.5 m Stamping-Charging Coke Oven Project of Henan Shuncheng
Group
Coal Coke Co., Ltd


Type of Iron Parts for Oven Protection


Technical Agreement


Party A: Henan Shuncheng Group Coal Coke Co., Ltd
Party B: Shandong Zibo Rumo Iron Co Ltd


Date: Dec 3, 2009

 
 

--------------------------------------------------------------------------------

 

Technical Agreement

 
Party A: Henan Shuncheng Group Coal Coke Co., Ltd
Party B: Shandong Zibo Rumo Iron Co Ltd


The agreement is enacted by both parties’ consents and their sufficient
negotiation, in accordance with the Agreement of Iron Parts for Protection of
2*65 Holes 5.5 Meters Stamping-Charging Coke Oven of Henan Shuncheng Group Coal
Coke Co., Ltd, which is made by both two parties. Both parties shall observe
this agreement to ensure the equipment quality and the date of delivery, to
constrain both parties’ technical action, to define technical liability, to
constitute a harmonious, win-win engineering technology cooperation atmosphere.


1.
Party A shall provide eligible, accurate, complete engineering drawing paper ( 2
copies ) and related technology materials to Party B, Party B shall take good
care of and use the drawing paper and technology materials, and shall not lose,
damage, or demonstrate, lend and sell them.

2.
Party B shall strictly produce and manufacture in accordance with the drawing
paper, strictly observe related technology requirements and quality, strictly
control the operation process, so as to make high quality products.

3.
Party B shall take effective control over purchase and use of raw materials
(steel parts，foundry goods and other work pieces).

3.1
Test raw materials and molten iron of every batch, issue material report, keep
them in line with the requirements of drawing paper.

3.2
Mechanical property of foundry goods shall be in line with the requirements of
design standards.

3.3
Materials shall be in line with the requirements of drawing paper and be dealt
with by annealing process in accordance with heat treatment standards.

4.
Foundry goods appearance shall be neat, the size and tolerance of any parts of
finished surface and unfinished surface shall be in line with the requirements
of drawing design.

5.
Party B’s products shall obtain certificate of competency, sealing surface and
abrasive surface shall go through water or air pressure tests in accordance with
the requirements of drawing design.


 
 

--------------------------------------------------------------------------------

 

6.
Appearance of Party B’s products, such as oven port, oven frame and guard board
shall be neat, all parts shall be in line with the requirements of drawing
paper, unfinished casting surface shall be smooth and straight, without any
defects as air hole and honeycomb-like holes, and shall be installed as
accessories. Check the size of installed accessories by the requirements of
drawing paper, and make corresponding numbers and records.

7.
Standards for cutting edge of oven port and sealing surface of oven frame will
be eligible by being water-tight.

8.
Exhaust gas disk and air door must accurately reach the position as regulated by
the drawing paper when switch actively motions as the drawing paper, and the
height two disks may lift and the angle air door opens must live up to the
design standard. Sealing surface of the air door shall be tested by 0.05 mm
feeler gauge, it will be eligible if the feeler gauge couldn’t insert into the
surface. Coal gas disk shall conduct air pressure test with air medium. Using
compressed air bag of 0.03 m3 volume and 4.5kpa pressure to test, it will be
eligible if the pressure drop is no more than 1.5 kpa in 5 minutes. Exhaust gas
disk shall conduct water pressure test with water medium of 400 pa, it will be
eligible if it’s water-tight in 5 minutes.

9.
Water-sealed valve shall conduct spill-over test, it will be eligible if it’s
water-tight in half an hour.

10.
Nozzle part shall conduct 4Mpa water pressure test, it will be eligible if it’s
water-tight in 30 minutes.

11.
Regulating and reversing cocks shall conduct leakproofness test, regulating
cocks shall go through pressure test in two positions of complete open and
close, reversing cocks shall go through pressure test in three positions of
complete open, complete close and 45。Angle. The pressure connecting the cocks
with the compressed air bags of 0.03 m3 volume is 20 Kpa, it will be eligible if
the pressure drop is lower than 500 pa in 30 minutes, ( it shall be revised by
the temperature ).

12.
Orifice box shall conduct leakproofness test, it will be eligible if the
pressure drop of 20 Kpa compressed air is lower than 500 pa (it shall be revised
according to the temperature).

13.
Use 0.05 mm feeler gauge to test space between lid for coal charging hole and
temprature measure hole and sealing surface, it will be eligible if feeler gauge
cannot be inserted into the space.

14.
Bought-in components shall be checked and accepted by original certificates and
its quality standards (original certificates are complete).

15.
This agreement is in quadruplicate, it comes into effect when both parties make
signature and seal. Each party holds two copies, with the same legal effect with
the contract.


 
 

--------------------------------------------------------------------------------

 


Party A: Henan Shuncheng Group
Party B: Shandong Zibo Rumo Iron
Coal Coke Co., Ltd
Co Ltd
   
(seal )
(seal )
   
Legal representative:  /s/ Wang Xinshun
Legal representative:  /s/ Zhang Yuecheng
Responsible person:
Responsible person:  /s/ Zhang Zhiqiang
Tel: 0372-5613886
Tel: 0533-8511125
Fax: 0372-5607305
Fax:
   
December 3, 2009
 


 
 

--------------------------------------------------------------------------------

 